02-12-338-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00338-CV 
 
 



Peter C. Kern and Sheri D. Kern


 


APPELLANTS




 
V.
 




Cooke County, FM and Lateral Road, GainEsville
  Hospital District, North Central Texas College, Road and Bridge Fund, and Sivells
  Bend Independent School District


 


APPELLEES 



 
 
------------
 
FROM THE 235th
District Court OF Cooke COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered appellants' “Motion For Order
Dismissing Appeal.”  It is the court’s opinion that the motion should be
granted; therefore, we dismiss the appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
          Costs
of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
                                                                             PER
CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.  
 
DELIVERED: 
February 21, 2013 




 




[1]See Tex. R. App. P. 47.4.